Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  November 25, 2020                                                                                 Bridget M. McCormack,
                                                                                                                   Chief Justice

  161601-2                                                                                                David F. Viviano,
                                                                                                          Chief Justice Pro Tem

                                                                                                        Stephen J. Markman
                                                                                                             Brian K. Zahra
  GILBERT STANOW,                                                                                      Richard H. Bernstein
            Plaintiff-Appellee,                                                                        Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
  v                                                                 SC: 161601; 161602
                                                                    COA: 346641; 347275
                                                                    Oakland CC: 2018-167805-NH;
  BEAUMONT CENTER FOR PAIN MEDICINE,                                2018-165819-NH
  an assumed name for WILLIAM BEAUMONT
  HOSPITAL,
              Defendant-Appellant,
  and
  SEAN CONROY, M.D. and AMERICAN
  ANESTHESIOLOGY OF MICHIGAN, P.C.,
             Defendants-Appellees.
  _________________________________________/

        On order of the Court, the application for leave to appeal the March 17, 2020
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.

        ZAHRA, J. (dissenting).

         I would grant leave to appeal to consider whether the factors from Vicencio v Jaime
  Ramirez, MD, PC, 211 Mich App 501, 507 (1995), were appropriately applied in the
  dismissal analysis under MCR 2.504 in light of Maldonado v Ford Motor Co, 476 Mich
  372, 395 n 24 (2006).




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           November 25, 2020
         a1118
                                                                               Clerk